Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 depends from canceled claim 11. It is noted that claim 13 was examined assuming that it was intended to depend from claim 1.  
In claim 17, the language "the inner core” lacks a proper antecedent basis.  Claim 1 recites a core but not an inner core.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 9, 12, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Idoni-Matthews (US 2013/0023365) in view of Hu (US 2014/0274504).  Regarding claim 1, Idoni-Matthews discloses a ball construction comprising a main body (320) defining an exterior surface having a curvature and a cavity (22).  Note paragraph [0024] stating that the main body has a thickness between 10-12 mm.  This thickness defines a cavity that extends to the .  
Regarding the limitation for the ball to be a closed cell foam article, note paragraph [0024] of Idoni-Matthews stating that the shell (20) is made from cross linked ethylene-vinyl acetate.  However, the passage does not particular state that the material is a closed cell foam material.  Hu reveals that it is known in the art of sports balls to manufacture the ball from foam such as polyurethane or EVA.  Note paragraph [0018].  Hu particularly states that the 
Regarding the limitation for the interference fit between the core and the main body, it would have been obvious to one of ordinary skill in the art to form the inner cavity of Idoni-Matthews in the form as taught by Hu in order to provide a support structure for the sports ball to emulate a pressurized bladder disposed in the cavity.  It would have been obvious to one of ordinary skill in the art to provide a friction fit between the main body (40) and the core (332, 352) in order to properly support the core within the cavity.  
Regarding claims 4 and 9, Idoni-Matthews teaches a spherical shape for a sports ball.
Regarding claim 5, the combination teaches a cavity that includes a center of the main body.  
Regarding claim 6, note paragraph [0036] of Hu teaching a circumference between 27-28 inches for the soccer ball.  This circumference defines a diameter of about 8.60-8.90 inches.  It would have been obvious to one of ordinary skill in the art to form the ball of Idoni-Matthews with a diameter of about 8.60 inches in order to emulate a standard soccer ball.  
Regarding claim 12, note Figure 10B of Idoni-Matthews showing the two exposed surfaces (330, 350) with approximately the same diameters.  
Regarding claim 13, note Figures 10A-10C of Idoni-Matthews showing that the core includes panels (330, 350).  It would have been obvious to one of ordinary skill in the art to form these panels from the closed cell polyurethane foam as taught by the combination of Idoni-Matthews in view of Hu in order to provide a complete outer surface for the ball that emulates a In re Thorpe, 777 F.2d 695, 698, 227 USPO 964, 966 (Fed. Cir. 1985). Hero, the end products of the combination of Idoni-Matthews in view of Hu and the instant invention are the same, namely a sports ball having a main body and a core the comprise a closed cell foam material and thus, the combination teaches the claim limitation even if the method of production is different.  In the alternative, the examiner takes official notice that it is well known in the art of sports ball manufacture to use injection molding to form the panels of a soccer ball and it would have been obvious to one of ordinary skill in the art to use injection molding for forming the main body and panels of the ball in order to facilitate manufacture of the ball.  Regarding the limitation for the ball to be assembled by inserting the finished core into the main body after curing, note paragraph [0037] of Idoni-Matthews stating that the core is inserted into the cavity of the ball and the first and second panels (330, 350) close the openings (324, 344).  Thus, Idoni-Matthews teaches that both the main body and the core are both cured prior to insertion of the finished core into the main body as recited.  
Regarding claim 17, note Figure 4 of Idoni-Matthews showing screws (74) extending into the core.  These screws define hollow tunnels in the core as recited. 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Idoni-Matthews (US 2013/0023365) in view of Hu (US 2014/0274504) and Bulfin (US 2012/0088614). .
Regarding claim 3, note Figures 10A-10C of Idoni-Matthews showing that the core includes panels (330, 350).  It would have been obvious to one of ordinary skill in the art to form these panels from the polyurethane foam as taught by the combination of Idoni-Matthews in view of Hu in order to provide a complete outer surface for the ball that emulates a standard soccer ball.  It is noted that the combination of Idoni-Matthews in view of Hu and Bulfin thus teaches a core comprising a closed-cell elastomeric foam having a density ranging between 0.050-0.800 sg as recited.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Idoni-Matthews (US 2013/0023365) in view of Hu (US 2014/0274504) and Hussain (9,011,621).  Regarding claim 7, the combination of Idoni-Matthews in view of Hu teaches for the core to cover the openings in the cavity at either end of the ball.  Note Figures 10A-10C of Idoni-Matthews.  However, the combination lacks the teaching for the openings to have a diameter as recited.  Hussain reveals that it is known in the art of soccer balls to form the panel edges of a soccer ball with lengths of .  
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is noted that the rejections using the primary references to Hochstrasser, Fechner and Tomar have been withdrawn in view of the applicant’s amendments and remarks and thus, those remarks are now deemed to be moot.  Attention is directed to the bases for rejections set forth above including the reference to Idoni-Matthews.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/STEVEN B WONG/            Primary Examiner, Art Unit 3711